        Case 1:18-cr-00120-SPW Document 72 Filed 04/21/20 Page 1 of 5




BRYAN T. DAKE
Assistant U.S. Attorney
U.S. Attorney=s Office
James F. Battin Courthouse
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Phone: 406-657-6101
Fax: 406-657-6058
Email: Bryan.Dake@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                    CR 18-120-BLG-SPW

             Plaintiff,

      vs.                                     OFFER OF PROOF

 VICTOR ELVIN LOPEZ,

             Defendant.


                                  THE CHARGE

      The defendant, Victor Elvin Lopez, is charged in the Indictment with two

felony offenses: conspiracy to possess with intent to distribute methamphetamine,

in violation of 21 U.S.C. § 846 (Count I); and possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (Count II). The
        Case 1:18-cr-00120-SPW Document 72 Filed 04/21/20 Page 2 of 5




Indictment also contains a forfeiture allegation, pursuant to 21 U.S.C. §§ 853 and

881.

                              PLEA AGREEMENT

       The defendant, Victor Elvin Lopez, will enter a voluntary plea of guilty to

the charges contained in the Indictment without benefit of a written plea

agreement. The motion for change of plea filed with the Court represents, in the

government’s view, the most favorable disposition of the case against the

defendant. See, e.g., Missouri v. Frye, 566 U.S. 134 (2012).

                                   ELEMENTS

       In order for the defendant to be found guilty of the two charges contained in

the indictment, the government must prove each of the following elements beyond

a reasonable doubt. As to Count I, conspiracy to possess with intent to distribute

methamphetamine:

       First, that beginning in or before January 2018 and continuing through at

least July 2018, there was an agreement between two or more persons to distribute

methamphetamine;

       Second, the defendant joined in the agreement knowing of its purpose and

intending to help accomplish that purpose; and
        Case 1:18-cr-00120-SPW Document 72 Filed 04/21/20 Page 3 of 5




      Third, the defendant agreed to possess or it was otherwise reasonably

foreseeable to the defendant that the conspiracy would involve 50 grams or more

of actual methamphetamine.

      As to Count II, possession with intent to distribute methamphetamine,

      First, the defendant knowingly possessed methamphetamine;

      Second, the defendant possessed it with the intent to distribute it to another

person; and

      Third, the defendant possessed with the intent to distribute 50 grams or more

of actual methamphetamine.

                                 PENALTY

      Count I, conspiracy to possess with intent to distribute methamphetamine,

and Count II, possession with intent to distribute methamphetamine, both carry a

mandatory minimum ten years to life imprisonment, a $10,000,000 fine, at least

five years of supervised release, and a $100 special assessment.

                          ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:

      On January 12, 2018, Victor Elvin Lopez was driving on US HWY 310 and

was stopped by a Carbon County deputy for speeding and DUI. There was an

open package of beer in the backseat and Lopez stated he had been drinking. Law
        Case 1:18-cr-00120-SPW Document 72 Filed 04/21/20 Page 4 of 5




enforcement observed a large wad of cash on his front passenger seat. Law

enforcement was aware that Lopez was suspected of trafficking controlled

substances through Montana, Wyoming, and Colorado.

      A K9 officer was deployed and alerted on the car. Pursuant to a subsequent

state search warrant, law enforcement located about two ounces of

methamphetamine in a gray sentry safe in the trunk of the vehicle. The

methamphetamine was later tested and contained 81 grams of actual

methamphetamine. Officers located other plastic baggies with methamphetamine

residue and a black crystal substance, which subsequently tested positive for 1.6

grams of heroin.

      On June 9, 2018, Lopez was stopped in Powell, Wyoming. He was

originally stopped because of the active warrant out of Carbon County, but law

enforcement also suspected him of driving under the influence based on an open

can of beer and subsequent SFSTSs. Lopez was arrested and his car was searched.

The drug dog, on scene with the original officer, alerted on a safe that was

removed from the hatchback area of the car. Inside law enforcement found

approximately eight ounces of methamphetamine in a similar safe as the Carbon

County stop. The methamphetamine was tested and contained 238 grams of actual

methamphetamine in one baggie, plus another 27 grams of methamphetamine in
        Case 1:18-cr-00120-SPW Document 72 Filed 04/21/20 Page 5 of 5




two separate baggies, for a total of 292 grams of actual methamphetamine.

Officers also found digital scales, currency and a cellphone.

      The United States would have presented this evidence through the testimony

of law enforcement, lay witnesses and expert witnesses.

      DATED this 21st day of April, 2020.

                                       KURT G. ALME
                                       United States Attorney

                                       /s/ Bryan T. Dake
                                       BRYAN T. DAKE
                                       Assistant U.S. Attorney
